Unity Bancorp, Inc. 64 Old Highway 22 Clinton, NJ 08809 800 618-BANK www.unitybank.com NewsNewsNewsNewsNews For Immediate Release: October 27, 2011 News Media & Financial Analyst Contact: Alan J. Bedner, EVP Chief Financial Officer (908) 713-4308 Unity Bancorp Reports Third Quarter and Nine Month Earnings Clinton, NJ - Unity Bancorp, Inc. (NASDAQ: UNTY), parent company of Unity Bank, reported net income available to common shareholders of $700 thousand, or $0.09 per diluted share, for the quarter ended September 30, 2011, compared to net income available to common shareholders of $341 thousand, or $0.05 per diluted share for the same period a year ago.Return on average assets and average common equity for the quarter were 0.54% and 5.27%, respectively, compared to 0.34% and 2.66% for the same period a year ago. For the nine months ended September 30, 2011, Unity reported net income available to common shareholders of $786 thousand or $0.10 per diluted share compared to net income available to common shareholders of $1.0 million, or $0.14 per diluted share for the same period a year ago.Return on average assets and average common equity for the nine month periods were 0.32% and 2.04%, respectively, compared to 0.33% and 2.72% for the same period a year ago. James A. Hughes, President and CEO, stated, “We continue to have success in reducing our nonperforming assets.Nonperforming assets were down 27% from this time last year and 13% from June 30, 2012, and we are confident this trend will continue.The Company continues to have a healthy margin and we have been successful at keeping our expenses under control.We have commenced construction of our Washington township branch and we anticipate opening for business during the first quarter of 2012.” Net Interest Income Net interest income decreased $59 thousand to $7.4 million for the three months ended September 30, 2011. Factors affecting net interest income for the quarterly periods included: · The yield on earning assets fell 9 basis points to 5.21% for the quarter ended September 30, 2011 compared to the same period a year ago. · The cost of interest-bearing liabilities decreased 27 basis points for the quarter to 1.62% for 2011. · Average interest earning assets fell $42.4 million during the three month periods. · Net interest margin expanded 19 basis points to 3.85% for the quarter ended September 30, 2011. Net interest income increased $161 thousand to $22.3 million for the nine months ended September 30, 2011.Factors affecting net interest income for the year-to-date periods included: · For the nine month period, the yield on earning assets fell 7 basis points to 5.28%. · The cost of interest-bearing liabilities decreased 38 basis points year-to-date to 1.66%. · Average interest earning assets fell $56.7 million during the nine month periods. · Net interest margin expanded 30 basis points to 3.88% for the nine months ended September 30, 2011. Noninterest Income For the three months ended September 30, 2011, noninterest income amounted to $1.7 million, an increase of $194 thousand from the prior year period.Noninterest income was affected by the following factors: · Branch fee income, which consists of deposit service charges and overdraft fees, increased 4.2 percent compared to the prior year’s quarter, as increased overdraft activity offset reduced deposit account service charges. · Service and loan fee income decreased $38 thousand compared to the prior year’s period due to lower servicing fee income, partially offset by higher levels of payoff and other processing related fees. · Gains on sales of SBA loans amounted to $338 thousand on $5.1 million in sales, compared to $269 thousand on $2.5 million in sales the prior period. · Gains on the sales of residential mortgage loans amounted to $250 thousand, compared to $247 thousand from the prior year period.During the quarter, Unity retained $6.3 million of the $22.6 million in mortgage loans originated. · Gains on the sales of investment securities amounted to $266 thousand, compared to gains of $35 thousand in the prior quarter. For the nine months ended September 30, 2011, noninterest income amounted to $4.4 million, an increase of $816 thousand from the prior year period.Noninterest income was affected by the following factors: · Branch fee income was flat at $1.1 million, as reduced deposit service charge levels were offset by increased overdraft and uncollected fees. · Service and loan fee income increased $135 thousand compared to the prior year period due to higher levels of payoff and other processing related fees, partially offset by lower servicing income. · Gains on sales of SBA loans amounted to $848 thousand on $11.1 million in sales, compared to $416 thousand on $3.8 million in sales the prior period. · Gains on the sales of residential mortgages were $506 thousand, flat from the prior period.During the first nine months of 2011, Unity retained $18.9 million of the $49.3 million in mortgage loans originated. · Gains on the sales of investment securities amounted to $353 thousand, compared to $42 thousand in the prior year period. Noninterest Expense For the three months ended September 30, 2011, noninterest expenses were $6.1 million, a decrease of $303 thousand or 4.7% from the same period a year ago. This decrease was due primarily to FDIC deposit insurance savings.Deposit insurance expense decreased $273 thousand to $60 thousand during the quarter.Effective April 1, 2011, the FDIC modified its assessment calculation method from a deposits-based method to an assets-based method.This resulted in a significantly lower assessment.Other factors which affected noninterest expense include: · Compensation and benefits expense decreased $16 thousand or 0.5%, due to lower payroll expenses, as our full-time equivalent employee figure declined to 168, partially offset by higher employee medical benefits costs and residential mortgage commissions. · Processing and communications expenses increased $20 thousand or 3.8%, due to nonrecurring charges related to the upgrade of our ATM network. · Furniture and equipment expense decreased $56 thousand or 12.7%, due to reduced depreciation expenses as a result of lower capital expenditures. · Professional services costs declined $23 thousand or 10.0%, due to lower loan review and legal costs, partially offset by increased consultant, accountant and tax expenses. · Loan collection costs fell $37 thousand or 13.6%, due to lower loan legal and collection related expenses. · Advertising expense increased $57 thousand, due to heightened promotions related to the Company’s 20th Anniversary promotions and other increased marketing efforts. For the nine months ended September 30, 2011, noninterest expenses were $18.5 million, an increase of $123 thousand or 0.7% from the same period a year ago.This includes $215 thousand in residual lease obligations and fixed asset disposal expenses realized during the second quarter of 2011 from our decision to close two underperforming branches.It also includes the impact of the FDIC assessment methodology change as noted above.Other factors that affected noninterest expense over the nine month period include: · Compensation and benefits expense amounted to $8.9 million, an increase of $100 thousand or 1.1%, due to higher employee medical benefits costs and increased residential mortgage commissions, partially offset by lower payroll and other sales related commission expenses. · Occupancy expense increased $251 thousand, or 13.1%, due to branch closure related expenses and snow removal expenses. · Furniture and equipments expense decreased $133 thousand or 10.1%, due to reduced depreciation expenses as a result of lower capital expenditures and equipment lease expenses, partially offset by branch closure related expenses. · Professional services costs declined $58 thousand or 8.8%, due to lower audit and legal costs, partially offset by increased loan review, accountant and tax expenses. · Loan collection costs fell $38 thousand or 5.4%, due to lower loan legal and collection related expenses. · OREO expense increased $267 thousand, due to increased real estate carrying costs and valuation adjustments. · Deposit insurance expense decreased $322 thousand due to the modified assessment calculation method as discussed above. Financial Condition At September 30, 2011, total assets were $820.7 million, a 0.3% increase from the prior year-end. · Total loans decreased $12.3 million, or 2.0%, from $615.9 million at December 31, 2010 to $603.6 million at September 30, 2011. The decrease occurred across the following loan categories with SBA 7(a), SBA 504 and consumer loans decreasing 12.2%, 13.6%, and 7.9%, respectively.Commercial loans increased 1.0% while residential mortgage loans increased 6.7%.Loan demand continues to be sluggish due to the weak economy. · Total securities decreased $27.5 million since December 31, 2010, due to sales to take advantage of the interest rate environment and prepayments. · Core deposits, excluding time deposits, increased $16.9 million during the nine month period to $491.1 million.The increase was due primarily to a $19.2 million increase in savings deposits and a $2.4 million increase in noninterest-bearing demand deposits, offset by a $4.7 million decrease in interest-bearing demand deposits.Time deposits decreased $17.5 million for the nine months ended September 30, 2011 due to planned run off of a maturing high rate promotion that was completed late in 2008 to bolster liquidity. · Shareholders’ equity was $73.1 million at September 30, 2011, an increase of $3.1 million from year-end 2010, primarily due to the increase in other comprehensive income and net income. · Book value per common share was $7.25 as of September 30, 2011. · At September 30, 2011 the leverage, Tier I and Total Risk Based Capital ratios were 10.69%, 13.88% and 15.14%, respectively, all in excess of the ratios required to be deemed “well-capitalized”. Credit Quality · Nonperforming assets totaled $24.2 million at September 30, 2011, or 3.98% of total loans and OREO, compared to $33.1 million or 5.21% of total loans and OREO a year ago. · The SBA, SBA 504, commercial, residential mortgage and consumer nonaccrual loans were $6.8 million, $3.8 million, $5.7 million, $4.1 million and $282 thousand, respectively.The majority of nonaccrual loans are secured by real estate. · OREO assets totaled $3.6 million at September 30, 2011, a decrease of $2.2 million, compared to $5.8 million a year ago. · The allowance for loan losses totaled $16.4 million at September 30, 2011, or 2.72% of total loans. The provision for loan losses for the quarter ended September 30, 2011 was $1.4 million compared to $1.5 million for the prior year’s quarter.The provision for loan losses for the nine months ended September 30, 2011 was $5.7 million compared to $4.5 million for the prior year’s period. · Net charge-offs were $971 thousand for the three months ended September 30, 2011, compared to $1.3 million for the same period a year ago.Net charge-offs were $3.6 million for the nine months ended September 30, 2011, compared to $4.2 million for the same period a year ago. Unity Bancorp, Inc. is a financial service organization headquartered in Clinton, New Jersey, with approximately $821 million in assets and $654 million in deposits.Unity Bank provides financial services to retail, corporate and small business customers through its 14 retail service centers located in Hunterdon, Middlesex, Somerset, Union and Warren Counties in New Jersey and Northampton County, Pennsylvania.For additional information about Unity, visit our website at www.unitybank.com, or call 800- 618-BANK. This news release contains certain forward-looking statements, either expressed or implied, which are provided to assist the reader in understanding anticipated future financial performance.These statements may be identified by use of the words “believe”, “expect”, “intend”, “anticipate”, “estimate”, “project” or similar expressions.These statements involve certain risks, uncertainties, estimates and assumptions made by management, which are subject to factors beyond the company’s control and could impede its ability to achieve these goals.These factors include those items included in our Annual Report on Form 10-K under the heading “Item IA-Risk Factors” as well as general economic conditions, trends in interest rates, the ability of our borrowers to repay their loans, our ability to manage and reduce the level of our nonperforming assets, and results of regulatory exams, among other factors. UNITY BANCORP, INC. SUMMARY FINANCIAL HIGHLIGHTS September 30, 2011 September 30, 2011 vs. June 30, 2011 September 30, 2010 Amounts in thousands, except percentages and per share amounts September 30, 2011 June 30, 2011 September 30, 2010 % % BALANCE SHEET DATA: Total assets $ $ $ % -3.0 % Total deposits % -2.4 % Total loans -1.9
